Citation Nr: 1202063	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-37 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Evaluation of lumbar strain with degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1991.  She also had  National Guard Service from May 1994 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appellant testified before the undersigned Veterans Law Judge at a hearing in Washington, D.C., in December 2010.  A transcript of the hearing is of record.  This matter was previously before the Board in March 2011 at which time the case was remanded for additional development.  The March 2011 remand directives have been substantially complied with by way of affording the Veteran an adequate VA examination in April 2011.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a subsequent rating decision in July 2011, the RO increased the Veteran's rating for lumbar strain with x-ray evidence of degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack) to 20 percent effective in December 2005.  Also in this decision the RO assigned separate 10 percent ratings for anerolisthesis of L4-L5 with facet hypertrophy of the right and left lower extremities, effective in December 2010.  The Court has held that where a veteran has filed a notice of disagreement as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly the issue has been recharacterized as is noted on the title page of this decision.  


FINDING OF FACT

Remaining functional flexion of the thoracolumbar spine was far more than 30 degrees.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 20 percent for lumbar strain with degenerative degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack).  38 U.S.C.A. §§ 1155, 5107;38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As noted above, the claim for a higher rating for lumbar strain with degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack) arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F. 3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. § 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There is no indication of any deficiency in this regard. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The claimants identified private medical records that are pertinent to this claim have been obtained.  Moreover, the claimant was afforded a QTC examination in August 2006 as well as VA examinations in March 2010 and April 2011.  These examinations are adequate because, as shown below, the reports contain a discussion of all of the relevant factors necessary for a proper evaluation based on a schedular and nonschedular evaluation of this disability.  38 C.F.R. § 3.321(b), Part 4; See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, while the Board has considered the Veteran's assertion on her substantive appeal in November 2007 that the August 2006 QTC examiner is not competent to make the findings he did because he is a general practitioner rather than a specialist, the Board disagrees.  In this regard, the Board finds that the findings as reported by this examiner are adequate in which to consider the Veteran's back disability by comparing such findings with the criteria set forth in the Rating Schedule.  Moreover, the Veteran has not provided any specific reasons as to why the examination findings are inadequate.  The mere fact that the examiner is a general practitioner rather than a specialist does not take away from the validity or credibility of his reported findings on examination.  In short, these examination findings, along with the examination findings from the March 2010 and April 2011 VA examinations are considered adequate for rating purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher rating for lumbar strain with degenerative disc disease at L4, S1 is thus ready to be considered on the merits. 


II.  Facts

On file are private treatment and physical therapy records from K. V. Prakash, M.D., and G. S. Bhuller, M.D., dated from July 1999 to August 2004.  These records show that the Veteran complained of back pain since 1987.  They note that she had no history of numbness or radiation, and no bowel or bladder symptoms.  They contain the Veteran's report that the pain increased with exercises, sitting too long, wearing high-heeled shoes and menorrhea.  The pain was noted to improve with medicine and rest.  The Veteran was diagnosed as having chronic low backache and mild L5 S1 disc disease.  X-rays of the lumbar spine revealed a decrease in the L5 S1 anterior space.  A March 2004 record shows that Dr. Bhuller explained to the Veteran that the pain was not coming from her coccyx and no treatment of the coccyx was needed.  He noted that he did not see any old fracture of the coccyx on the x-rays and, therefore, he reassured her in this respect.

In December 2005, the Veteran filed a claim for service connection for a low back disability asserting the onset of low back pain in May 1987 with a possible coccyx crack.

At a QTC examination in August 2006, the Veteran reported being diagnosed as having a "fracture of the coccyx bone/ruptured disc" in approximately 1987.  Her current complaints included weakness and chronic pain in the lower back that was constant.  She described the pain as an "aching, sharp quality with cramping" and said that it could come on spontaneously or with physical activity.  She assessed the pain level as a 10/10 at its worst and said the pain was relieved by Motrin.  She added that physical therapy partially relieves the pain.  She reported worsening pain ever since giving birth to her third child in March 2006.  

On examination the Veteran had normal posture and a normal gait.  Upon inspection of the spine, the head was normal and the spine was symmetrical in appearance and spinal motion.  Curvature of the spine was normal.  Examination of the thoracolumbar spine revealed radiation of pain on movement and there was lumbar vertebral tenderness without spasm.  Leg raise was normal and there was no ankylosis.  Range of motion of the thoracolumbar spine revealed combined range of motion of 240 degrees to include flexion to 90 degrees with pain at 60 degrees, extension to 30 degrees with pain at 15 degrees, right and left lateral flexion to 30 degrees on each side with no noted pain, and right and left rotation to 30 degrees with no noted pain.  Upon repetitive use of flexion and extension, joint function was additionally limited by pain without fatigue, weakness, lack of endurance or incoordination.  The sciatic nerve was normal and there was no radiculopathy /intervertebral disc syndrome.  Pain was noted to have the major functional impact with an additional limitation of 10 degrees.  Neurological assessment of the upper and lower extremities was normal to include strength, tone, sensory position, vibratory sense and reflexes.  Lumbar spine views were negative.  The Veteran was diagnosed as having lumbar strain.  The examiner noted that the Veteran was able to conduct all activities of daily living, and had problems in the sitting position.  He also noted that palpitation of the Veteran's coccygeal bone revealed no pain.  X-rays were noted to be negative and there was no arthritis.

In her substantive appeal (VA Form 9) dated in November 2007, the Veteran took issue with the fact that the QTC examiner was a general practitioner and not a "specialist in his field".  Consequently, she expressed her belief that the examiner was not qualified to render a professional opinion or diagnosis of her condition.  She requested that she be reevaluated by a "certified specialist".  

Private medical records from June 2006 to March 2008 include an October 2006 chiropractic record with a case history noting that the Veteran complained of lower back pain and shooting pain down the back side of her right leg.  These records also include a June 2007 magnetic resonance imaging (MRI) report of the lumbar spine showing some edematous change about the bilateral facet suggestive of possible injury, and a June 2007 Certification of Medical Necessity from Colonial Orthopaedics prescribing the Veteran an ergonomic desk chair for chronic low back pain.  These records also include records from N. A. Khan, M.D., showing that the Veteran underwent a diagnostic right L5-S1 facet joint block in August 2007 due to mechanical chronic low back pain; a right L4 medial branch and L5 dorsal ramus radiofrequency ablation in December 2007 due to right L5-S1 facet joint arthrosis and recalcitrant to interarticular facet joint steroid injections; a diagnostic right sacaroiliac joint injection for right superomedial gluteal and posterolateral thigh pain in January 2008; a right greater trochanteric bursa block in January 2008 due to right greater trochanteric bursitis; and therapeutic right sacroiliac joint block in March 2008 due to right sacroiliac joint pain.

At a VA examination in March 2010, the Veteran reported limitation in walking due to pain as well as falls.  She also reported stiffness, decreased motion , numbness and weakness of the leg.  She denied fatigue, spasms, paresthesia and bowel or bladder problems.  She said that she has pain constantly and that it travels to both legs and the right hip.  She described the pain as "severe" and said it can be exacerbated by physical activity.  She reported functional impairment caused by flare-ups due to pain.  She said she was not receiving any treatment for her condition and was never hostitalized nor had any surgery.  She said that in the past 12 months she did not have any incapacitation.  She reported being limited in working regularly, standing, driving and preparing dinner for her family because of pain.  

On examination the Veteran had normal posture and gait.  She had a steady walk and did not require any assistive device for ambulation.  Examination of the thoracolumbar spine did not reveal evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness was noted on exam described as lumbosacral.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement and weakness was not shown.  Muscle tone was normal and there was negative straight leg raising on the right and left.  There was no atrophy in the limbs and no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was noted to be normal with combined range of motion of 240 degrees to include flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees on each side, and right and left rotation from 0 to 30 degrees on each side.  There was no limitation or pain at any degrees found.  Neurological findings revealed no sensory deficits from L1-L5.  There was no lumbosacral motor weakness.  Right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  There were normal cutaneous reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic permanent nerve root involvement.  The Veteran was diagnosed as having lumbar strain with degenerative disc disease at L5, S1.  The examiner noted that subjective factors were stiffness, decreased motion, numbness, weakness and pain in the lower back radiating to both legs and the right hip.  He said that objective factors were tenderness, lumbosacral spine pain at rest with normal range of motion of the lumbar spine.  He also noted there was no intervertebral disc syndrome.  He added that the effect of this condition on the Veteran's usual occupation was with adequate pain control for low back pain and the Veteran was fully employable.  He also noted that the effect of this condition on the Veteran's daily activities were no limitations.

Private medical records show that the Veteran was referred to Colonial Orthopaedics in March 2010 by Dr. Khan for complaints of lower back pain.  The Veteran was noted to present with low back pain and lower extremity radiculopathy, bilaterally, as well as numbness in the right anterior thigh.  She also reported difficulty with initiating bowel movements since her initial injury at age 18.  She was noted at that time to be working full time as a supervisor requiring prolonged standing and sitting.  Functionally, the Veteran was noted to be limited to walking any distance, stairs, bending, sitting 5 minutes standing 10 minutes, pushing, pulling, drinking getting in and out of a car, sit to stand transfers, putting on and taking off shoes and household chores.  The Veteran was also noted to have disturbed sleep.  Findings revealed tenderness to palpation of the lumbar spine.  Straight leg raising was positive on one record, but negative on another record for lower limb radicular pain.  Neurological evaluation revealed normal sensation.  Posture and gait were normal.  The Veteran was assessed as having bilateral SIJ dysfunction, L5-S1 facet joint arthritis, and mild broad base posterior disc protrusion at L4-5.

The Veteran testified at a Board hearing in December 2010 that it had been a frustrating year due to her back condition and was frustrated with her chiropractor because although she felt great when she leaves his office, everything was "pretty much back again" within a few days.  She said she also tried physical therapy, but that it hurt.  She said she had constant low back pain that was more severe at some times than other times.  She said it was really hard to go out alone and leave home to go to places like the grocery store because she was not able to stand for more than 10 minutes.  She said she used painkillers including hydrocodone, but not every day, only when the pain was bad.  On a scale of 1 to 10 (with 10 being the worst), the Veteran assessed her pain level everyday at a 5 or 6, but said that it was a 10 on bad days.  She reported that she had not missed a lot of days from work due to her back because she had a sedentary job and also had a special chair to sit in.  She said that for around the last year she noticed her right leg doing "something funny" like tripping her up and causing her to almost fall.  She noted that she wears "straps" at home for support while doing household tasks.  She reported numbness and tingling in her right leg.  She said she took a taxi shuttle to the hearing.  She also said that she drove herself to the last VA examination and used a handicap spot.

In a statement dated in February 2011, the Veteran's son said that the Veteran had been suffering from pain in the lower back for many years.  He said that the condition had deteriorated over the years and that the Veteran wears a back brace around the house.  

The Veteran reported at a VA examination in April 2011 that her back pain was getting progressively worse and she treats the symptoms with hydrocodone, Tylenol, arthritis, icy hot patches and back support straps with fair results.  She reported flare-ups of severe back pain every two to four months with no known precipitators.  She said she goes to work during flare-ups and that her job is sedentary in nature with a special chair, but on weekends she avoids all activity.  There was no noted history of urinary or fecal incontinence or urinary frequency, but there was a history of numbness paresthesias, leg or foot weakness, and unsteadiness.  There was no history of falls.  There was also a noted history of fatigue, decreased motion, stiffness, weakness and spine pain of moderate severity, but no muscle spasm.  The Veteran reported being able to walk more than a quarter of a mile, but less than a mile.  

On examination the Veteran had normal posture, head position and gait, and symmetry was normal in appearance.  There was no cervical spine or thoracolumbar spine ankylosis.  There was no atrophy, guarding or weakness, but there was pain with motion and tenderness on the right and left.  Range of motion of the thoracolumbar spine revealed combined range of motion of 190 degrees with flexion from 0 to 80 degrees, extension from 0 to 20 degrees, right and left lateral flexion from 0 to 15 degrees on each side, and right and left lateral rotation from 0 to 30 degrees on each side.  There was no objective evidence of pain following repetitive motion, but there were additional limitations after three repetitions of range of motion.  The most important limiting factor noted was pain.  Range of motion after repetitive motion revealed flexion from 0 to 60 degrees, extension 0 to 20 degrees, left and right lateral flexion from 0 to 15 degrees on each side, and left and right lateral rotation from 0 to 30 degrees on each side.  Neurological findings revealed that cranial nerves were intact.  Reflex exam showed hypoactivity with knee and ankle jerk bilaterally.  Sensory exam showed that distal sensory nerves of the right and left lower extremities were affected.  There was decreased vibration and pain during pinprick along the right carld, right medial and lateral foot, right and left 1st and 5th metatarsal bones and left lateral foot.  Motor exam was normal.  An MRI of the lumbar spine revealed L4-L5 concentric disc bulge with mild-moderate symmetric narrowing of the neural foramina.  Asymmetric, advanced for age, facet hypertrophy was noted at this level as well, more so on the left.  No focal disc herniation was seen.  

The examiner reported that the Veteran was employed full time as a Deputy customer account manager for the Air Force and lost 2 weeks of work for back physical therapy in the past year.  He noted that the Veteran was able to telecommute from home when having a flare-up of back pain.  He further noted she had the ability to work extra hours and take one day off every two weeks so she can schedule appointments on off days.  He diagnosed the Veteran as having L4-L5 concentric disc bulge and L4-5 facet hypertrophy with mild to moderate symmetric narrowing of the neural foramina.  He also noted anteriolisthesis of L4 on L5 and minimal degenerative joint disease of the lumbosacral spine.  He added that the Veteran was limited in her housework due to back pain and that her husband took some of the chores on and she also had some hired help.  


III.  Analysis

Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155;38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as the issue on appeal follows the initial grant of service connection in the September 2006 rating decision, consideration has been given to the possibility that different ratings may be warranted for different time periods.  See Fenderson, supra.  

Under diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by objectively confirmed limitation of motion.  In the absence of limitation of motion, X-ray involvement of multiple major or minor joints warrants a 10 percent rating and a 20 percent rating with occasional incapacitating exacerbations; however, these ratings are not to be utilized in rating conditions listed under Codes 5013 to 5024.  38 C.F.R. § 4.71a, Code 5003 (2010).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 5 to the General Rating Formula defines unfavorable ankylosis as including fixation of the spine or a portion thereof in flexion or extension, while fixation in a neutral position represents favorable ankylosis. 

In addition, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that each range of motion measurement be rounded to the nearest five degrees.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when the symptoms are most prevalent ("flare-ups") due to the extent of pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

When evaluating neurological disabilities separately (see Note (1)), a 10 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Discussion

The Veteran and her representative have asserted by way of statements and testimony that her service-connected back disability warrants a rating higher than "10 percent".  As noted above, in July 2011, the RO increased the Veteran's evaluation to 20 percent for lumbar strain with degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack), effective in December 2005, and also assigned separate 10 percent ratings for anterolisthesis of L4-l5 with facet hypertrophy of the right and left lower extremities, effective in December 2010.  Thus, the issue has been recharacterized to consideration of an evaluation in excess of 20 percent for lumbar strain with degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board accepts that the appellant is competent to report, as she has in her written statements, hearing testimony and assertions to medical personnel, that she has pain, stiffness, and limitations in a sitting position, standing, driving, etc-due to back discomfort.  The appellant is further competent to report that those symptoms have worsened over the years.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  IN fact, the AOJ has agreed, in part, and  granted a higher evalutaion.  However, with respect to her assertions that such symptoms warrant a higher rating for her lumbar spine strain with degenerative disc disease at L5-S1, the Board must reiterate, as is noted above, that disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Since the appellant now has a 20 percent evaluation for the low back disability, in order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion to 30 degrees or less.  Turning to the pertinent rating criteria in the Rating Schedule, a higher than 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, is not warranted for the Veteran's lumbar spine disability because the evidence reflects that there has been no ankylosis, favorable or otherwise, of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less or the functional equivalent during the appeal period.  The August 2006 QTC examination report and the March 2010 and April 2011 VA examination reports include range of motion findings for flexion, extension, bilateral lateral flexion, and bilateral rotation of the thoracolumbar spine.  This evidence reflects that there was forward flexion to 90 degrees at the August 2006 QTC and March 2010 VA examinations, with pain noted at 60 degrees at the August 2006 QTC examination, and forward flexion at the April 2011 VA examination to 80 degrees, with pain at 60 degrees.  The 2006 examination also noted that there was a further 10 degree functional restriction.

In this regard, as noted above, an increased evaluation to 40 percent requires the functional equivalent of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  Thus, even after considering that there is some functional loss due to painful motion (pain was noted to be the major factor with no indication of additional functional loss of range of motion due to other factors such as weakened movement, excess fatigability or incoordination), the Board does not find that such functional loss approximates the criteria for a 40 percent rating requiring limitation of forward flexion to 30 degrees or less.  That is, there is no reliable evidence that any Deluca factor, namely pain, functionally limits forward flexion to 30 degrees or less.  Additionally, there is no evidence of ankylosis of the entire thoracolumbar spine, either favorable or unfavorable.  Instead, the August 2006 QTC examiner and the March 2010 and April 2011 VA examiners all stated there was no ankylosis of the thoracolumbar spine.  

The Board has also considered the possibility of a higher schedular rating under the Formula for Rating intervertebral disc syndrome (IVDS) Based on Incapacitating Episodes, which provides for a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, at the August 2006 QTC examination, the examiner reported that the sciatic nerve was normal and there was no radiculopathy /intervertebral syndrome.  Similarly, the March 2010 VA examiner noted that there was no intervertebral disc syndrome.  In short, these examinations reflect that the Veteran had neither IVDS nor incapacitating episodes during the appeal period, and the Veteran's statements do not indicate otherwise; in fact, the Veteran denied incapacitating episodes in the past 12 months at the March 2010 VA examination.  Consequently, the Formula for Rating IVDS based on Incapacitating Episodes is inapplicable.  38 C.F.R. § 4.71a, Code 5243

As noted above, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  In July 2011, the RO assigned the Veteran separate ratings for anterolisthesis of L4-l5 with facet hypertrophy of the right and left lower extremities, effective December 9, 2010.  Prior to this date, there was no showing of neurological symptoms.  Rather, neurological assessment of the upper and lower extremities at the August 2006 QTC examination was normal to include strength, tone and sensory position, vibratory sense and reflexes.  While private medical records from June 2006 to March 2008 show that the Veteran complained of shooting pain down her right leg, examination of the thoracolumbar spine at a VA examination in March 2010 did not reveal evidence of radiating pain on movement and the examiner found no signs of chronic permanent nerve root irritation.  The examiner noted that subjective factors included numbness, weakness and radiating pain to both legs and the right hip, but he did not include these symptoms when listing the objective factors.  Rather, examination findings revealed no sensory deficits from L1-L5, no lumbosacral motor weakness, and right and left lower extremity reflexes of knee and ankle jerk of 2+.  The Veteran also reported lower extremity radiculopathy at a visit with Dr. Kahn in March 2010, but findings were inconsistent.  That is, straight leg raising was noted to be positive on one record, but negative on another record for lower limb radicular pain.  While the Board finds that the Veteran's statements as to her symptoms are competent and credible, where these statements have conflicted with the findings on examination, the Board finds that the objective examination findings of the trained health care professionals to be more probative and entitled to greater weight than the Veteran's lay statements.  We also note that although she reported that she was restricted to less than half the normal range of motion, nothing in the testimony suggested that she was functionally restricted to 30 degrees or less.  Also, the Veteran denied having bowel or bladder problems at the March 2010 VA examination.  Based on this evidence, a separate disability rating for associated objective neurological abnormalities is not warranted prior to December 2010.

Regarding consideration of a referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's lumbar strain with degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack), are fully contemplated by the applicable rating criteria.  The ranges of motion of the lumbar spine are specifically accounted for under the criteria for rating disabilities of the spine, and the additional limitation on repetitive motion were also considered under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Moreover, the March 2010 VA examiner reported that the effect of the Veteran's back disability on her usual employment was with adequate pain control for low back pain, and private medical records in March 2010 note that the Veteran was working full time as a supervisor involving prolonged standing and sitting.  At the December 2010 Board hearing, the Veteran reported that she had not missed a lot of days from work due to her back because she had a sedentary job and also had a special chair to sit in.  While the April 2011 VA examiner noted that the Veteran was employed full time as a Deputy customer account manager and had lost approximately two weeks of work in the past year for physical therapy, he also noted that she was able to telecommute from home when having a flare-up (which she reported having every two to four months), and had the ability to work extra hours and take one day off very two weeks so she can schedule appointments on off days.  In short, this evidence does not reflect marked interference with employment.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Moreover, there is no evidence of frequent hospitalization due to his service-connected disability, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating is not warranted.  3.321(b)(1).

Finally, as the April 2011 VA examination report shows, the Veteran is employed full time as a Deputy customer account manager.  Thus, the Board does not find that a claim for a total disability rating based on individual unemployability due to service connected disability has been raised implicitly in connection with the claim for higher rating herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

For the foregoing reasons, the Board finds that the evidence does not warrant a rating in excess of 20 percent for the Veteran's lumbar strain with x-ray evidence of degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack) during the pendency of this appeal.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to a higher evaluation for lumbar strain with degenerative disc disease at L5-S1 (claimed as lower back pain possible coccyx crack), currently evaluated as 20 percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


